Citation Nr: 0609986	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his left and right knee conditions 
were the result of injuries he sustained while in service.  
While his separation physical is available for review, his 
service medical records (SMRs) are not.  The National 
Personnel Records Center (NPRC) stated that those records 
appear to have been destroyed by fire.

Where the claimant's SMRs have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony. Dixon v. Derwinski, 
3 Vet. App. 261 (1992). These alternative forms of evidence 
may also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  Where VA fails 
to advise the claimant that he can submit "buddy" 
statements and other forms of lay evidence in place of lost 
or destroyed SMRs, it fails to fully discharge its duty to 
assist.  See Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005).  In this case, the Board finds that the veteran has 
not been sufficiently notified that he may submit alternative 
forms of evidence.

Furthermore, the U.S. Court of Appeals for Veterans Claims 
has found that where a veteran's SMRs have been lost or 
destroyed but there are some medical records remaining in the 
veteran's file, and VA fails to advise the veteran to obtain 
other forms of evidence such as "buddy" statements, "the 
Board cannot make findings based on the absence of evidence 
in the appellant's SMRs when it does not have the benefit of 
reviewing such records in their entirety."  Washington, 19 
Vet. App. at 370-371.  Likewise, as in this case, where a 
veteran's SMRs have been lost or destroyed but the veteran's 
separation physical is available for review, and VA fails to 
advise the veteran to obtain alternative forms of evidence to 
SMRs, the Board cannot make a finding that the veteran was 
not injured in service based on the absence of evidence in 
the veteran's separation physical.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  In the 
instant case, the medical evidence establishes that the 
veteran suffered from degenerative joint disease which led to 
both right and left knee replacements.  The veteran claims 
that he injured his knees in service, and that from that time 
he suffered knee problems that led to the replacements.  The 
post service medical evidence does not show a nexus between 
the current knee disabilities and the veteran's service.  If 
the veteran submits additional evidence such as "buddy" 
statements or other alternative forms of evidence that 
establishes that he did in fact suffer knee injuries in 
service that may be associated with the claimed disability, 
the veteran should be afforded a medical examination to 
address the etiology of his current knee disabilities, based 
on review of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to 
support his service connection claim. 
This evidence may take the following 
forms (although the veteran may submit 
any evidence which he finds 
appropriate): statements from service 
medical personnel; "buddy" certificates 
or affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which or by whom the 
veteran may have been treated, 
especially soon after service 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations. All 
records, once obtained, should be 
associated with the claims folder.

2.	If and only if any additional evidence 
from the veteran is received, the RO 
should review the entire evidentiary 
record and pursuant to 38 C.F.R. 
§ 3.159(c)(4) determine whether the 
evidence establishes that the veteran 
suffered an event, injury or disease in 
service.  If so, the RO should provide 
to the veteran a medical examination 
based upon a review of the evidence of 
record for the purpose of determining 
whether the veteran's knee conditions 
are service-related.  The examiner must 
be provided with the claims folder for 
review prior to the examination.  The 
examiner should be requested to express 
an opinion as to whether it is at least 
as likely as not that the current left 
and right knee disabilities were 
incurred in service or in any way 
related to service.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal. If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case. The requisite period of time 
for a response should be afforded. 
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

